Case 18-13553-JDW          Doc 18     Filed 11/25/18 Entered 11/25/18 20:37:07                Desc Main
                                      Document     Page 1 of 1


                                  UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF MISSISSIPPI


IN RE: Jamisia Seymone Terrell                             CHAPTER          13
                                                           CASE NO.         18-13553-JDW


                                      MOTION TO REINSTATE CASE

       COMES NOW the Debtor, by and through counsel, and files this Motion to Reinstate Case and
would show as follows:
       1. Debtor filed case no. 18-13553 on September 17, 2018.
       2. The schedules, statements and credit counseling certificate due date was extended to
           October 4, 2018. When filing the schedules and statements, Debtor’s paralegal mistakenly
           thought she had filed the credit counseling certificate when the deficiency notice was issued
           and failed to file it at the time of filing the schedules.
       3. Debtor respectfully requests an Order Reinstating Case be entered.
       WHEREFORE PREMISES CONSIDERED Debtor prays for an Order Reinstating Case.
       RESPECTFULLY SUBMITTED this the 20th day of November, 2018.



                                                                    Jamisia Seymone Terrell

                                                           BY:      /s/ Jim Arnold
                                                                    JIM ARNOLD


JIM ARNOLD LAW OFFICE
435 E. Beacon Street
Philadelphia, MS 39350
Email: jalaw.philly@gmail.com
Email: rosetta.jarnoldlaw@gmail.com
Telephone: 601-656-6914
Fax: 601-656-6958
